PER CURIAM.
After the trial had commenced and one witness had been examined, plaintiff moved to discontinue the action, which motion was granted, on payment of $10 costs. The defendant thereafter made a motion to correct the indorsement of the decision made by the justice on the summons by substituting $20 costs for $10 costs. The motion was denied, and . defendant appeals from the *173order denying the motion. Municipal Court Act, Laws 1902, pp. 1585, 1586, c. 580, § 332, subds. 3, 6, and Blum v. O’Connor (Sup.) 84 N. Y. Supp. 207, apply here. Where the summons demands between $200 and $300, and the action is discontinued, the defendant gets $10 costs.
Order affirmed, with costs and disbursements.